Title: To George Washington from Joseph Barnes, 17 September 1796
From: Barnes, Joseph
To: Washington, George


        
          London Sept. 17th 1796
        
        General Washington—I address you thus because to this name are annexed the greatest possible Virtues. When I reflect, that you were the first and great Patron of my deceased friend Mr Rumsey, my feelings revolt at the Idea, nor could any thing other than the peculiar circumstances under which I have been excuse,

my not having Since in England written to you on the Subject of his objects: A history of which will apologize for my long Silence this I mean to prepare.
        At present I can only give you a general Idea—When the arbitrators appointed by the proprietors of Mr Rumseys Patents to Settle all matter between me, being the Legal representative of Mr Rumsey, And Rogers & Parker made their Award in March 1795—by which the payment of £2500 which R. & P. had Acknowledged due on one of Rumsey’s Machines having performed, as they conceived, as pr agreement, & which of course I expected was Suspended, neither they nor I had the means or money to advance to prosecute the Rumseian objects; of consequence they have necessarily Since remained Stationary.
        However having, from a course of experiments, made for the purpose, Satisfied ourselves, that if proper means be used the most important of Sd objects will Succeed, particularly the Steam Navigation, which was Mr Rumsey’s hobby horse—we agreed, as Soon as money requisite could be raised to recommence the prosecution & determine the fate or demonstrate the Utility of the objects in question, by practical experiment: Indeed, I Shall never rest Satisfied till this is done. Parker has Since made a Large fortune in France, where he yet is, on his return I mean to consult him on this business.
        Being thus necessarily detained & not wishing to Lose time, a Gentln, who came over with me, and myself purchased about 140000 Acres of Land, Situated in the States of Kentuckey & Virginia, at 1/3 Stirg pr Acre; 100000 Acres of which we contracted with a person to Settle on perpetual Lease at 1/ Stirg pr Acre, pr Annum, to commence the third year after the respective residence of the People, Who are chiefly on the Same: the remaining 40000 Acres we allotted to Sell to defray the necessary expences, part of which is Sold at 6/ pr Acre, & I have no doubt but the remainder will Sell for more.
        To facilitate the Sale of these Lands, & others, by exchange for goods and the Last for cash, I have Long Since opened a commercial house in this City; 36 Queen St. cheapsides.
        A friend of mine, General, Mr Nicholson having made application in favor of me to Succeed Mr Johnson as Consul, and as the obtainment of this object would So establish my respectability as to enable me to effect all my objects here, and knowing that General Washington ever wishes to distinguish, or prefer a man

only from merit, & that his merit is in proportion to the Service he has rendered to Society, I conceive it proper to observe, that when you consider general, that I have Spent ten years upward & many thousand pounds in the constant pursuit of Philosophical & Mechanical Enquiries & experiments the objects of which is Public Utility; And that Some years more must necessarily be devoted to effect the objects of Sd pursuit, I flatter myself General you will give the application of my friends due consideration, & that these circumstances will tend to preponderate the Scale in my favor, for the office in question, or any other which you may conceive I merit, or am qualified for. I can have any recommendation from Robt Barclay, Wm Vaughan Esqre & others of this city. With grateful esteem I remain General Washington yours most respectfully
        
          Jos. Barnes
        
        
          P.S. I have not yet Published my Manuscript Book on Hydraulics, Hydrostatics & Mechanics, which contains more new matter and demonstration & will be of greater Utility than any Book extant on these objects—to my knowledge—When Published you shall have the first copy.
          
            J.B.
          
        
      